Per Curiam. The appellant, Larry Ellender Wilson, by his attorney has filed a Motion for Rule on the Clerk. It is denied because the motion does not state good cause. While the attorney for the appellant says there was a misunderstanding between him and the court reporter, there is no acknowledgement that the sole reason the record was not filed was the negligence of the attorney. If the appellant’s attorney will concede that in an amended motion, then the appellant will be granted a belated appeal. See Moore v. State, 267 Ark. 548, 609 S.W. 2d 894 (1980).